
	
		II
		109th CONGRESS
		2d Session
		S. 2676
		IN THE SENATE OF THE UNITED
		  STATES
		
			April 27, 2006
			Mr. Crapo (for himself
			 and Mrs. Lincoln) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To authorize the Secretary of Agriculture
		  to enter into partnership agreements with entities and local communities to
		  encourage greater cooperation in the administration of Forest Service
		  activities on and near National Forest System land, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Forest Service Partnership
			 Enhancement Act of 2006.
			(b)Table of
			 contentsThe table of
			 contents for this Act is as follows:
				
					Sec. 1. Short title;
				table of contents.
					Sec. 2. Findings and purposes.
					Sec. 3. Definitions.
					Sec. 4. Authority for Forest Service agreements with
				cooperators.
					Sec. 5. Cost sharing under agreements.
					Sec. 6. Treatment of funds received under
				agreements.
					Sec. 7. Repeal of superseded authorities.
					Sec. 8. Regulations.
					Sec. 9. Relation to agreements otherwise authorized by
				law.
					Sec. 10. Extension of National Forest Foundation.
				
			2.Findings and
			 purposes
			(a)FindingsCongress finds the following:
				(1)The Forest Service, managing national
			 forests and grasslands covering 192,000,000 acres, plays an integral role in
			 the protection, enhancement, and conservation of the natural resources of the
			 United States.
				(2)The Forest Service has a long history of
			 successful cooperation with non-Federal entities in fulfilling all mission
			 areas and responsibilities of the Forest Service.
				(3)Such cooperation is becoming increasingly
			 more important in the research and development mission area of the Forest
			 Service as the number of staff research scientists has declined from 985
			 scientists in 1985 to only 486 scientists in 2005. To accomplish its research
			 mission to meet current forestry challenges and ensure that forest managers
			 have the latest science and technology to manage the National Forest System
			 sustainably over the long-term, it is critical that the Forest Service
			 cooperate with other research organizations, including forestry schools,
			 land-grant colleges and universities, and 1890 institutions.
				(4)By expanding and clarifying Forest Service
			 authorities to work with cooperators, the Forest Service can improve the
			 ability of the Forest Service to administer National Forest System lands by
			 increasing local community involvement in collaborative restoration and
			 building the capacity of rural public land communities in fulfilling the Forest
			 Service’s mission.
				(5)The Forest Service can benefit from
			 maximizing use of existing authorities and establishing new authority to
			 improve local community involvement in, and support of, fulfilling the Forest
			 Service’s mission.
				(6)Encouraging conservation education will
			 increase public awareness of Forest Service programs and activities, will
			 heighten public understanding of the need to sustain natural and cultural
			 resources, and will promote public participation in the conservation of these
			 resources.
				(7)Encouraging partnerships with public land
			 communities will expedite the implementation of priority restoration projects
			 on National Forest System lands.
				(b)PurposesThe purposes of this Act are—
				(1)to encourage agreements between the Forest
			 Service and cooperators to promote public awareness and participation in the
			 restoration and management of the resources and programs of the Forest
			 Service;
				(2)to affirm Congress’ support for agreements
			 between the Forest Service and cooperators that further the Forest Service’s
			 mission by assisting the Forest Service in the administration of all Forest
			 Service programs;
				(3)to clarify and create additional authority
			 for the Forest Service to work with cooperators; and
				(4)to leverage Forest Service resources with
			 the resources of cooperators.
				3.DefinitionsIn this Act:
			(1)CooperatorThe term cooperator means any
			 Federal agency, State or local government, tribal government, public or private
			 agency, nonprofit organization, institution (including educational
			 institution), small and local business, corporation, or other legal entity
			 within the United States, or individual.
			(2)National forest
			 system landsThe term
			 National Forest System lands means lands included in the National
			 Forest System (as defined in section 11(a) of the
			 Forest and Rangeland Renewable Resources
			 Planning Act of 1974 (16 U.S.C. 1609(a))).
			(3)SecretaryThe term Secretary means the
			 Secretary of Agriculture, acting through the Chief of the Forest
			 Service.
			(4)Nonprofit
			 organizationThe term
			 nonprofit organization means any organization described in section
			 501(c)(3) of the Internal Revenue Code of 1986 and exempt from tax under
			 section 501(a) of such Code.
			4.Authority for Forest
			 Service agreements with cooperators
			(a)Agreement
			 AuthorityUsing amounts
			 appropriated or otherwise made available for the Forest Service, the Secretary
			 of Agriculture, acting through the Chief of the Forest Service, may enter into
			 agreements, including cost-share agreements, with cooperators for the mutual
			 benefit of the parties to the agreement for the following types of
			 activities:
				(1)Developing, producing, publishing,
			 distributing, or selling education and interpretive materials and
			 products.
				(2)Developing, conducting, or selling
			 educational and interpretive programs and services.
				(3)Constructing, maintaining, or improving
			 facilities (not under the jurisdiction, custody, or control of the
			 Administrator of General Services) on or in the vicinity of National Forest
			 System lands for the sale or distribution of educational and interpretive
			 materials, products, programs, and services.
				(4)Operating facilities, including providing
			 the services of Forest Service employees to staff facilities, in or on any
			 public or private building, facility, or land (not under the jurisdiction,
			 custody, or control of the Administrator of General Services) for the sale or
			 distribution of educational materials, products, programs, and services
			 pertaining to National Forest System lands, private lands, and lands
			 administered by other public entities.
				(5)Selling health and safety convenience
			 products, photography supplies, or other similar items, as determined by the
			 Secretary, on or in the vicinity of National Forest System lands.
				(6)Collecting funds from the sale of
			 materials, products, programs, and services on behalf of cooperators.
				(7)Activities to restore and maintain the
			 ecological integrity and biodiversity of National Forest System lands.
				(8)Watershed restoration and enhancement
			 activities on National Forest System lands, or on other lands that benefit
			 resources on National Forest System land within the same watershed, for—
					(A)protecting, restoring, and enhancing
			 resources, including fish and wildlife habitat; or
					(B)reducing risk from natural disaster where
			 public safety is threatened.
					(9)Such other cooperative activities as the
			 Secretary considers to be appropriate.
				(b)Terms and
			 ConditionsThe Secretary
			 shall require such terms and conditions in an agreement entered into under this
			 section as the Secretary considers to be necessary to protect the investments
			 to be made by the United States under the agreement, including terms related to
			 the ownership of any facilities or improvements constructed or improved under
			 such an agreement, and such additional terms and conditions as are mutually
			 agreed to by the Secretary and the cooperator.
			(c)Relation to
			 Other Contract, Grant, and Agreement RequirementsThe Secretary may enter into an agreement
			 under this section notwithstanding chapter 63 of title 31, United States
			 Code.
			5.Cost sharing under
			 agreements
			(a)Sharing of
			 CostsThe manner in which
			 costs shall be shared between the Secretary and a cooperator under an agreement
			 entered into under section 4, including the acceptance of in-kind
			 contributions, shall be provided for in terms and conditions imposed under
			 subsection (b) of such section in connection with the agreement. The Secretary
			 shall issue guidance for cost sharing with cooperators.
			(b)Treatment of
			 Contributions of VolunteersThe value of services performed by persons
			 who volunteer their services to the Forest Service and who are recruited,
			 trained, and supported by a cooperator under an agreement under section 4 may
			 be considered an in-kind contribution of the cooperator for purposes of cost
			 sharing under subsection (a).
			6.Treatment of funds
			 received under agreements
			(a)Deposit of
			 FundsExcept as provided in
			 subsection (b), all monies received from a cooperator as contributions toward
			 cooperative activities under an agreement entered into under section 4 shall
			 be—
				(1)deposited in the Forest Service Cooperative
			 Work Trust Fund established pursuant to the penultimate paragraph under the
			 heading forest
			 service in the Act of June 30, 1914 (16 U.S.C. 498),
			 or the successor of that fund; and
				(2)available to the Secretary, without further
			 appropriation and until expended, to carry out the agreement.
				(b)Funds Collected
			 on Behalf of CooperatorFunds
			 collected under an agreement entered into under section 4 from the sale of
			 materials, products, programs, and services on behalf of a cooperator, as
			 authorized by subsection (a)(6) of such section, are not the property of the
			 United States, and the Secretary shall forward such funds to the
			 cooperator.
			(c)Advancement or
			 Reimbursement of FundsIn an
			 agreement entered into under section 4, the Secretary may advance or reimburse
			 funds to a cooperator from any Forest Service appropriation available for
			 similar work without regard to subsections (a) and (b) of section 3324 of title
			 31, United States Code, and may furnish or share supplies, facilities, or
			 equipment. The Secretary may advance funds under this subsection only when the
			 advancement represents the Secretary’s share of costs of activities or services
			 under the agreement and the cooperator is not obligated to reimburse the
			 Secretary.
			7.Repeal of superseded
			 authorities
			(a)Educational
			 Materials and Challenge Cost-Share ProgramThe thirteenth paragraph under the heading
			 administrative provisions,
			 forest service in title II of the Department of the
			 Interior and Related Agencies Appropriations Act, 1992 (Public Law 102–154; 105
			 Stat. 1018; 31 U.S.C. 6305 note), is repealed.
			(b)Watershed
			 Restoration and Enhancement AgreementsSection 323 of the Department of the
			 Interior and Related Agencies Appropriations Act, 1999 (as contained in section
			 101(e) of division A of Public Law 105–277; 112 Stat. 2681–290; 16 U.S.C. 1011
			 note), is repealed.
			8.RegulationsThe Secretary shall issue such regulations
			 as may be necessary to accomplish the purposes of this Act.
		9.Relation to agreements
			 otherwise authorized by lawExcept in the case of the provisions of law
			 repealed by section 7, the authority of the Secretary to enter into agreements
			 with cooperators under section 4 is in addition to the authorities provided the
			 Secretary in any other provision of law, and nothing in this Act shall be
			 construed as limiting or modifying the authority of the Secretary to enter into
			 agreements otherwise authorized by law.
		10.Extension of National
			 Forest Foundation
			(a)Board of
			 Directors of FoundationSection 403(a) of the National Forest
			 Foundation Act (16 U.S.C. 583j–1(a)) is amended—
				(1)in the first sentence, by striking
			 fifteen Directors and inserting 30 Directors;
			 and
				(2)by striking the second sentence.
				(b)Corporate
			 powers and obligationsSection 404(b) of the National Forest
			 Foundation Act (16 U.S.C. 583j–2(b)) is amended by striking this
			 paragraph and inserting this section.
			(c)Matching
			 fundsSection 405(b) of the
			 National Forest Foundation Act (16 U.S.C. 583j–3(b)) is amended by striking
			 1992 and inserting 2006.
			(d)Authorization
			 of appropriationsSection
			 410(b) of the National Forest Foundation Act (16 U.S.C. 583j–8(b)) is
			 amended—
				(1)by striking 1992 and
			 inserting 2006;
				(2)by striking $1,000,000
			 annually; and
				(3)by inserting such sums as are
			 necessary before to match.
				
